UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2424


JULIUS LEE WILLIAMS,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:17-cv-00016-LCB-LPA)


Submitted: June 19, 2018                                          Decided: June 29, 2018


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant. Maija DiDomenico,
Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julius Lee Williams appeals the district court’s order adopting the magistrate

judge’s recommendation and upholding the Administrative Law Judge’s (ALJ) denial of

Williams’ applications for disability insurance benefits and supplemental security

income. “In social security proceedings, a court of appeals applies the same standard of

review as does the district court.       That is, a reviewing court must uphold the

determination when an ALJ has applied correct legal standards and the ALJ’s factual

findings are supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873
F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks omitted).

“Substantial evidence is that which a reasonable mind might accept as adequate to

support a conclusion. It consists of more than a mere scintilla of evidence but may be

less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015)

(citation and internal quotation marks omitted). “In reviewing for substantial evidence,

we do not undertake to reweigh conflicting evidence, make credibility determinations, or

substitute our judgment for that of the ALJ.         Where conflicting evidence allows

reasonable minds to differ as to whether a claimant is disabled, the responsibility for that

decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating Williams’ claims for benefits, and the ALJ’s

factual findings are supported by substantial evidence.       Accordingly, we affirm the



                                             2
district court’s judgment upholding the denial of benefits. * See Williams v. Berryhill, No.

1:17-cv-00016-LCB-LPA (M.D.N.C. Dec. 1, 2017).            We deny Williams’ motion to

appoint counsel and dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                               AFFIRMED




       *
         To the extent that Williams requests remand based on the disability
determination of the North Carolina Department of Health and Human Services
(“NCDHHS”), which Williams submitted to the Appeals Council, we conclude that the
NCDHHS’s decision does not render the ALJ’s decision unsupported by substantial
evidence. See Meyer v. Astrue, 662 F.3d 700, 707 (4th Cir. 2011). We also reject
Williams’ contention that the district court did not spend enough time reviewing his case
following its receipt of his objections to the magistrate judge’s report and
recommendation.


                                             3